*161OPINION OF THE COURT
KAYE, R.P., Judge.
This case came before the Court on the issue of whether the trial Court erred in suppressing the breath sample results because all three crimper samples were analyzed by the State and there was no sample remaining for the testing by the defendant.
The State alleges that during the initial testing procedure, one of the crimper caps on one sample was loose, thereby resulting in a false reading and requiring all three samples to be tested.
The defendant argued that he was deprived of his right to confront the evidence against him and conduct his own test, thereby violating his due process right.
We respectfully disagree with the trial Court’s ruling suppressing the evidence.
See Hauser v. State, 474 So.2d 1193 (Fla. 1985) which addressed this issue directly.
PER CURIAM
Reversed and remanded for action in conformity with this ruling.